Citation Nr: 1731713	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for the residuals of an injury to the right big toe.

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for pancreatic adenocarcinoma, to include as secondary to the service-connected disability of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in part denied service connection for the residuals of a right foot injury.  A November 2007 rating decision denied service connection for erectile dysfunction.  An August 2013 rating decision denied service connection for sleep apnea, while an August 2015 rating decision denied service connection for pancreatic cancer.  Appeals for all these issues have been perfected.  

The case was previously before the Board in May 2014, when it was remanded for additional development, including examination and medical opinions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for pancreatic cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is proximately caused by service-connected prostate cancer.  

2.  A current right big toe disorder was not caused or aggravated by military service or a service-connected disability.  

3.  Sleep apnea was not caused or aggravated by military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is proximately due to or the result of service-connected prostate cancer.  38 C.F.R. § 3.310(a) (2016).  

2.  The criteria for establishing service connection for a right big toe disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

I.  Erectile Dysfunction

Again, a disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This is referred to as secondary service connection as the claimed disability has been caused secondary to a service-connected disability.  The Veteran has consistently claimed entitlement to service connection for erectile dysfunction on a secondary basis.  

Originally, the Veteran claimed service connection for erectile dysfunction secondary to his service-connected type 2 diabetes mellitus.  Multiple VA medical opinions indicated that the Veteran's diabetes mellitus was not the cause of his erectile dysfunction, rather hypogonadism which, a low serum testosterone level, was indicated to be the cause.  These medical opinions generally did not adequately address whether the Veteran's service-connected diabetes mellitus aggravated his erectile dysfunction.  

Subsequent to the Board's May 2014 remand, service connection was also established for prostate cancer.  A November 2016 VA Compensation and Pension examination confirms a diagnosis of prostate cancer which was treated with brachytherapy with some resulting voiding dysfunction.  The examination also linked the Veteran's erectile dysfunction to his prostate cancer.  

While the Veteran's erectile dysfunction pre-dated his diagnosis for prostate cancer, the examiner does indicate a link between the two.  Moreover, in light to the wholly inadequate prior opinions which failed to discuss aggravation, and the Veteran's current severe medical condition, the Board will resolve any doubt in the Veteran's favor in light of the 2016 medical opinion showing a link between the service-connected prostate cancer and the erectile dysfunction.  Accordingly, service connection for erectile dysfunction is warranted.  

II.  Right Great Toe

The Veteran claims entitlement to service connection for the residuals of an injury to the right great toe.  

The Veteran asserts that he injured his right great toe during service.  However, review of the service treatment records does not show treatment for any such injury.  On separation examination in October 1969, clinical evaluation of the Veteran's feet was "normal" with no abnormalities noted by the examining physician.  VA Compensation and Pension examination reports dated in 1972 and 1974 indicate normal findings with respect to the Veteran's feet and musculoskeletal system.  Private medical records showing evaluation for a right foot mass and right foot pain in July 2002, reveal the onset of symptoms was five months earlier.  

There is x-ray evidence of degenerative joint disease (arthritis) of the first metatarsal phalangeal joint of the right foot dating from 2002 to the present.  These changes have been described as being post-traumatic and/or degenerative in nature.  Arthritis is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

Despite, the Veteran's vague assertions that he injured his right big toe during service and that he warrants service connection, there is no other evidence which supports that any such injury occurred.  Moreover, the evidence shows an onset of pain with a diagnosis of degenerative joint disease of the right great toe over three decades after the Veteran separated from service.  Simply put, the Veteran's right foot was shown to be normal on separation from service and the first evidence of degenerative joint disease of the right big toe is dated decades after service, indicating an onset of symptoms within the prior year.  There is no medical evidence linking the Veteran's current degenerative joint disease to service or any incident documented therein.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has merely reported that the service records show an injury which they do not.  He has not asserted any continuing symptoms of right foot or toe pain dating from service.  He is not shown to possess any medical expertise; thus, his opinion as to the existence of a right toe disability or as to the etiology of the current degenerative joint disease is not competent medical evidence.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

In summary, the preponderance of the evidence is against a finding that the Veteran has a current right big toe disability that was caused or aggravated by service or a service-connected disability.  Thus, the claim for service connection is denied.  

III.  Sleep Apnea

The Veteran claims entitlement to service connection for sleep apnea.  He has not presented any specific argument why service connection is warranted.  

Review of the Veteran's service treatment records does not reveal any complaints, or diagnosis of sleep apnea.  VA treatment records show that he was diagnosed with obstructive sleep apnea in 2008, which is almost four decades years after separation from active duty.  There is simply no evidence of record, with the exception of the Veteran's vague assertion of his claim, that his current sleep apnea is related to service or to any service-connected disability.  There is simply no evidence of any nexus between the current sleep apnea, and service.  As noted above, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of any current sleep apnea is not competent medical evidence.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Accordingly, the preponderance of the evidence is against the claim and service connection for sleep apnea is denied.  


ORDER

Service connection for erectile dysfunction is granted.  

Service connection for the residuals of an injury to the right big toe is denied.

Service connection for sleep apnea is denied.    


REMAND

The evidence of record shows a current diagnosis of pancreatic cancer.  The Veteran is service-connected for prostate cancer.  A VA examination with respect to the Veteran's claim has not been conducted and appears warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  The Veteran should be afforded the appropriate examination for his claimed pancreatic cancer.  The report of examination should include a detailed account of all manifestations of symptoms found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.  

Based on the medical findings and a review of the claims folder, the examiner is requested to offer an opinion on whether the Veteran's pancreatic cancer is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service, or caused or aggravated by service-connected prostate cancer.  

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  

2.  Following completion of the above actions, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2016) ("if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  

3.  Thereafter, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


